                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA



IN RE: CENTURYLINK SALES                MDL No. 17-2795 (MJD/KMM)
PRACTICES AND SECURITIES
LITIGATION



This Document Relates to                MEMORANDUM OF LAW & ORDER
Civil File Nos. 17-2832, 17-4613,
17-4614, 17-4615, 17-4616, 17-4617,
17-4618, 17-4619, 17-4622, 17-4943,
17-4944, 17-4945, 17-4947, 17-5046,
18-1562, 18-1565, 18-1572, 18-1573,




I.    INTRODUCTION

      This matter is before the Court on Plaintiffs’ Motion for Leave to File a Sur-

Reply to Defendant and Proposed Intervenors’ Motion to Compel Arbitration

and Enforce Class-Action Waivers. [Docket No. 312] Oral argument on the

underlying motion to compel arbitration has been set for March 6, 2019.

II.   BACKGROUND

      Plaintiffs filed their Opposition to the motion to compel arbitration on

August 23, 2018. [Docket No. 253] Defendant filed its Reply in support of the

motion to compel arbitration on November 21. [Docket No. 295] On December

13, Plaintiffs filed the current motion for leave to file a sur-reply.
                                           1
III.   DISCUSSION

       Plaintiffs assert that, in the Reply, Defendant changed the basis for its

motion seeking to compel arbitration from seeking relief under § 4 of the Federal

Arbitration Act (“FAA”) to seeking relief under § 3 of the FAA. Defendant

agrees that Plaintiffs should be entitled to file a sur-reply addressing this issue.

       Plaintiffs assert that Defendant’s Reply includes new declarations,

testimony, and documents that were not in the record when Plaintiffs submitted

their Opposition. Specifically, after Plaintiffs submitted their Opposition,

Defendant produced new documents and took the depositions of 28 Plaintiffs.

CenturyLink cites to this deposition testimony to prove that these Plaintiffs

agreed to mandatory arbitration clauses. Plaintiffs seek to file new declarations

by these same Plaintiffs to clarify their testimony and to make their original

declarations accurate and complete.

       Defendant agrees that Plaintiffs should be permitted to address certain

new declarations that it filed in conjunction with its Reply. It further agrees that

Plaintiffs should be allowed to supplement their declarations regarding facts that

they could not address in their depositions. However, it objects to Plaintiffs

attempting to file “sham” declarations to undo their deposition testimony.



                                          2
      The Court grants Plaintiffs’ motion. The parties agree that Defendant has

submitted a new legal theory and certain new evidence that Plaintiffs should be

permitted to address. Additionally, the question of whether Plaintiffs agreed to

arbitration clauses is the key question in this hotly contested motion. A party

cannot rely on a sham declaration created after damaging deposition testimony

to create a fact issue. However, the Court cannot judge the propriety of

Plaintiffs’ proposed new declarations without reviewing the declarations and

comparing them to the deposition testimony, none of which are currently before

the Court. Thus, at this point, the Court will grant Plaintiffs’ request to file the

sur-reply and declarations. By permitting Plaintiffs to file the declarations, the

Court is not yet ruling on the admissibility or evidentiary significance of these

declarations. Defendants will be permitted ample time to respond, and the

Court will rule on the parties’ arguments when a full record is before it.

      Because the parties seek to add significant additional briefing and

evidence and to substantially extend the briefing schedule, the Court cancels the

oral argument currently set for March 6, 2019. The parties shall contact the Court

to obtain a new hearing date that will permit the parties to fully address these

new issues and allow the Court sufficient time to prepare for oral argument.



                                          3
     Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

     1.    Plaintiffs’ Motion for Leave to File a Sur-Reply to Defendant
           and Proposed Intervenors’ Motion to Compel Arbitration and
           Enforce Class-Action Waivers [Docket No. 312] is GRANTED.

     2.    Plaintiffs shall file a sur-reply not exceeding 8,000 words by
           January 18, 2019.

     3.    Plaintiffs’ sur-reply shall address the argument that
           Defendant has withdrawn its motion to compel arbitration
           under § 4 of the Federal Arbitration Act (“FAA”); that
           Defendant has requested to stay these actions pursuant to § 3
           of the FAA; and any arguments or supporting documents that
           rely on discovery obtained or produced after August 23, 2018.
           Plaintiffs may submit conformed declarations in light of
           discovery that occurred after August 23, 2018; however, the
           admissibility and significance of these declarations will be
           decided after Defendant has had the opportunity to respond
           to the sur-reply.

     4.    Defendant shall be permitted to file a response to the sur-
           reply. The response shall be filed by February 22, 2019, and
           shall not exceed 8,000 words.

     5.    The oral argument currently set for March 6, 2019, is
           CANCELLED, and the parties shall contact the Court to
           reschedule oral argument at a later date.




Dated: January 8, 2019               s/ Michael J. Davis
                                     Michael J. Davis
                                     United States District Court

                                       4
